PHILLIPS, Judge,
dissenting.
The majority recognizes that under federal law “in commerce or affecting commerce” is an essential element to an offense under 18 U.S.C.A.App., Sec. 1202(a). Federal indictments which fail to allege this element are fundamentally defective. As stated in U. S. v. Fiorito, 465 F.2d 431, 432 (7th Cir. 1972):
“. . The United States Supreme Court construed this statute and in United States v. Bass, 1971, 404 U.S. 336, 350, 92 S.Ct. 515, 30 L.Ed.2d 488, held . . that possession of a firearm ‘in commerce or affecting commerce’ is an element of the offense of possession by a felon, as well as of the offense of transport by a felon.
As the indictment fails to state an offense, it must be dismissed.”
The indictment in the instant case failed to allege possession of a firearm “in commerce or affecting commerce”. Having failed to allege an essential element of the offense, the indictment is fundamentally defective. Bass v. U. S., supra; Bryant v. U. S., 462 F.2d 433 (8th Cir. 1972).
As recognized by the majority, void indictments similar to the one in this case are jurisdictional and susceptible to federal ha-beas corpus attack. U. S. v. London, 550 F.2d 206 (5th Cir. 1977); Hayes v. U. S., 464 F.2d 1252 (5th Cir. 1972). As far as the retroactive application of the Bass decision, the majority recognizes that Bass has been applied retroactively on direct appeal. U. S. v. Harris, 456 F.2d 62 (8th Cir. 1972); Bryant v. U. S., supra. It seems axiomatic that, having applied Bass retroactively and having held such jurisdictional problems subject to federal habeas corpus attack, the federal courts would grant relief. U. S. v. London, supra; U. S. v. Harris, supra. The only consideration remaining for this Court is the application of our enhancement statute to the facts of this case.
In recidivist cases, the prosecution must prove valid prior convictions in order to bring the case within our enhancement statute. V.T.C.A., Penal Code, Sec. 12.-42(d). The right of the State to convict an accused under our statute and impose sentence thereunder is dependent upon the ability to prove that there were constitutionally valid prior convictions. An indictment is admissible into evidence as part of the proof to show that the court which rendered the judgment of prior conviction had jurisdiction. In the instant case the prosecution failed to meet this burden of proof. The federal indictment is void on its face.
It is well settled that enhancement statutes must be strictly construed. Tyra v. State, Tex.Cr.App., 534 S.W.2d 695; Juarez v. State, Tex.Cr.App., 496 S.W.2d 638; Alvarez v. State, Tex.Cr.App., 472 S.W.2d 762. This Court has consistently held that a void prior conviction is subject to collateral attack and unavailable for enhancement purposes. Ex parte Rogers, Tex.Cr.App., 519 S.W.2d 861; Ex parte Lopez, Tex.Cr.App., 491 S.W.2d 420; Ex parte Roberts, Tex.Cr.App., 522 S.W.2d 461; Ex parte Banks, Tex.Cr.App., 542 S.W.2d 183. Therefore, although federal decisions as to the substantive question of what are the essential elements of a given offense are decisive as to whether a federal indictment alleges the elements of a federal offense, a further examination of federal law is unnecessary in order for this Court to apply the law of this State. Under Sec. 12.42(d), a prior conviction which fails to allege the essential elements of an offense is void and cannot be used for enhancement purposes in Texas. The prior federal conviction is void and should not have been used for enhancement purposes in the instant case.
For the reasons stated, relief should be granted, and I respectfully dissent.
ONION, P. J., joins.